El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En la Corte Municipal de Camny se siguió un pleito en reivindicación de dos cuerdas de terreno valoradas en dos-cientos dólares dictándose sentencia favorable al demandante.
Los demandados apelaron para ante la Corte de Distrito de Arecibo y elevados los autos la parte apelada pidió por moción de julio 23, 1928 la desestimación del recurso, basán-dose en que la parte apelante no solicitó la inclusión del caso en el calendario de asuntos civiles cuya lectura tuvo lugar algún tiempo después de elevados los autos ni Labia consig-nado los sellos de rentas internas que exige la ley.
La moción se notificó a la parte apelante y señalada su vista fué suspendida a petición suya. Yolvió a señalarse la vista de la moción para el 20 de mayo de 1929 y el 12 de junio *159siguiente la corte la resolvió decretando el archivo y sobre-seimiento del caso.
El 17 de junio de 1929 la parte apelante pidió la reconsi-deración de la orden de sobreseimiento y archivo porque tal orden había sido una sorpresa para dicha parte, que no fué notificada del señalamiento y que tenía convenido con la parte apelada que retiraría su moción. Alegó además la parte .apelante que la corte de distrito no tenía jurisdicción en ape-lación para intervenir en el caso, ya que, por razón de la ma-teria, no la tuvo para decidirlo la corte municipal.
La corte negó la reconsideración y entonces los apelantes presentaron a esta Corte Suprema una solicitud de certio-rari pidiéndole que revisara y anulara lo actuado por la corte de distrito. En esos días estaba pendiente de estudio la cuestión fundamental de si las cortes municipales tenían o no jurisdicción en pleitos sobre reivindicación de bienes inmue-bles cuando la cuantía de éstos no excediera de quinientos dólares y el auto fué expedido, señalándose la vista para el 4 de noviembre actual. A la vista no concurrieron los peticio-narios. Sólo la parte apelada asistió.
Puede verse que la cuestión de procedimiento levantada no interesaba mucho a los peticionarios que parece que descansaban únicamente en la cuestión de jurisdicción para obtener un pronunciamiento de la corte de distrito declarando que la corte municipal no pudo intervenir ni dictar por lo tanto sentencia en un pleito sobre reivindicación cuyo conocimiento correspondía a la corte de distrito irrespectivamente de la cuantía envuelta en el mismo.
Esa cuestión fué ampliamente discutida y resuelta en contra de la contención de los peticionarios en el caso de certio-rari instado por Ramón Pujáis Cario, contra la Corte de Dis-trito de San Juan, decidido el 26 de julio de 1929. Nada se ha alegado en este caso que nos lleve a variar de criterio.
La cuestión de procedimiento es sencilla y fué resuelta de acuerdo con la ley por la corte de distrito.
El apartado (b) de la sección 3- de la ley que regula las *160apelaciones de las sentencias dictadas por las cortes muni-cipales para ante las cortes de distrito, tal como quedó en-mendado por la ley No. 93 de 1917, promulgada a virtud de sentencia de esta Corte Suprema en 11 de marzo de 1919, es terminante. Dice:
“ (b) Si el apelante dejase de solicitar la inclusión del pleito en el calendario, el juez de distrito declarará desierto el recurso, im-poniéndole las costas; y el secretario remitirá inmediatamente la causa a la corte inferior para la ejecución de la sentencia apelada.”
No se necesitaba notificación alguna. (Marrero v. Muller, 35 D.P.R. 369, y Morales v. Corle ele Distrito, 35 D.P.R. 909.) El pleito Rabia sido radicado desde liacía más de un año. Lectura tras lectura de calendarios se Rabian sucedido sin que los apelantes Rubieran cumplido con el deber que la ley les impone. La corte no estaba obligada a tener en cuenta un convenio privado entre los abogados que le era descono-cido. La buena práctica exige que los convenios entre abo-gados se consignen por escrito y se sometan a la aprobación de la corte. Expresamente dispone la 27 de las Regias para las Cortes de Distrito, que: “Ningún convenio entre los abogados o las partes tocante a algún asunto pendiente, ten-drá fuerza, a menos que sea Recho por escrito, firmado y en-tregado con los demás documentos para que forme parte del récord; o a menos que sea RecRo en corte abierta con el mismo fin”.

Debe amelarse el auto expedido y devolverse el caso a la Corte de Distrito de su origen a los fines procedentes.

El Juez Asociado Señor HutcRison no intervino.